Citation Nr: 0420074	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  97-32 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right upper arm 
disorder.

2.  Entitlement to service connection for a viral syndrome 

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a sinus disorder.

5.  Entitlement to service connection for a left knee 
disorder.

6.  Entitlement to service connection for plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to March 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above claims.  The 
RO in Oakland, California, currently has jurisdiction over 
the case.

The issues of entitlement to service connection for a sinus 
disorder, headaches, and a left knee disorder are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran does not currently have a right upper arm 
disorder, other than a right shoulder condition status post 
arthroscopic decompression, which is already service 
connected.

2.  The veteran does not currently have a viral syndrome.

3.  The veteran does not currently have plantar fasciitis.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
right upper arm disorder have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002);  38 C.F.R. § 3.303 (2003).

2.  The criteria for entitlement to service connection for a 
viral syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002);  38 C.F.R. § 3.303 (2003).

3.  The criteria for entitlement to service connection for 
plantar fasciitis have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002);  38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify and assist the veteran in the 
development of facts pertinent to her claim.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Concerning VA's duty to notify the 
appellant, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.    

VA satisfied this duty by means of letters to the veteran 
from the RO dated in January 2002, January 2003, and 
September 2003.  The veteran was told of the requirements to 
establish entitlement to service connection for the 
respective disorders.  She was also advised of her and VA's 
respective duties and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The content of 
the letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Although the section 5103(a) notice provided to the veteran 
in the aforestated letters was deficient as to its timing, 
this error is nonprejudicial because, following receipt of 
content-complying notice, the veteran's representative has 
stated that case was ready for the Board to make the 
appropriate decision.  See Appellant's Brief dated in June 
2004.  The additional information or evidence received on the 
veteran behalf in response to the RO's letters has been 
considered by the RO in the Supplemental Statements of the 
Case (SSOC) dated in February 2003 and November 2003.  
Accordingly, there is no indication that disposition of these 
claims would not have been different had the veteran received 
pre-adjudicatory notice pursuant to 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's treatment records, as 
discussed below.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In the matter at hand, the veteran underwent VA 
examinations in 1996, 2002, and 2003.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.




Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

A review of the service medical records reveals a 
chronological record of medical care dated in November 1977 
wherein the veteran reported a two day history of a sore 
throat.  The impression was viral syndrome.

A chronological record of medical care dated in February and 
March 1983 shows that the veteran was treated for symptoms 
associated with a viral syndrome.

An emergency care and treatment report dated in June 1994 
shows that the veteran reported nausea and malaise without 
real stomach pain.  The assessment was viral flu.

A physical therapy consultation report dated in June 1995 
shows that the veteran reported a seven month history of 
right upper arm pain.  She recalled no known trauma and 
indicated having a desk job.  The assessment was suspect old 
muscle movement strain of the right deltoid.  Follow-up 10 
and 15 days later revealed no improvement of reported 
symptoms.

Subsequent to service, a medical treatment record dated in 
May 1996 shows that the veteran reported pain in both feet, 
worse in the morning and after rest.  She denied a history of 
trauma.  The assessment was plantar fasciitis.  A July 1996 
treatment record showed complaints of right upper arm pain.  
The assessment was deltoid insertional tendonitis.  

A VA examination report dated in July 1996 shows that the 
veteran reported right upper arm pain, but that she 
attributed it to pain radiating down from her shoulder.  The 
veteran stated that she had plantar fasciitis and pains in 
the plantar area.  The feet were palpated and found to have 
no deformity, tenderness, or swelling.  The veteran also gave 
a history of a viral syndrome.  Pertinent diagnoses included 
history of plantar fasciitis and history of viral syndrome.

Upon VA examination in April 2002, the veteran complained of 
plantar fasciitis.  However, no tenderness was noted over the 
plantar surfaces of either foot.  

A VA examination report dated in October 2003 shows that the 
veteran reported a right shoulder injury in 1994 and right 
deltoid pain in 1995.  The diagnosis was minimal to 
nonexistent residuals or right shoulder surgical repair.  
There was no diagnosis with regard to a separate right upper 
arm disorder.

The examiner also indicated that the veteran's service 
medical records had suggested that during service, she had 
been a frequent visitor to sick call for various forms of 
upper respiratory infections.  She reported that when she 
gets fullness around her eyes and nose, she would have 
headaches that lasted for a couple of days.  She indicated 
that she experienced this once a month with the last one 
being three days earlier.  The diagnosis was that more likely 
than not, viral syndrome did occur while on active duty, but 
caused no residual problem.

Finally, the veteran had reported to the examiner that prior 
to leaving service, she began having metatarsal head pain, 
which had continued intermittently.  She reported never 
having had arch pain.  Examination of the right foot revealed 
no arch discomfort or metatarsal head pain.  The diagnosis 
was no evidence of plantar fasciitis on active duty.  The 
examiner added that he did not believe the veteran ever had 
this disease.

A Statement In Support of Claim dated submitted by the 
veteran in October 2003 shows that she indicated she did not 
have plantar fasciitis, but rather that her bilateral foot 
pain was associated with the onset of diabetes mellitus.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for a 
right upper arm disorder, viral syndrome, and plantar 
fasciitis.  Although the service medical records show that 
the veteran had an incident of right upper arm pain in 1995 
for which she underwent physical therapy and viral syndrome, 
the medical evidence of record fails to show that there is 
any current right upper arm disorder (other than a right 
shoulder condition status post arthroscopic decompression, 
which is already service connected) or viral syndrome.  
Absent medical evidence of a current disability, entitlement 
to service connection cannot be awarded.  Moreover, as there 
was only one notation of plantar fasciitis approximately 8 
years ago and no evidence of this disability currently, 
entitlement to service connection for plantar fasciitis is 
also not warranted.  See Hickson, 12 Vet. App. at 253; see 
also Pond, 12 Vet App. at 346. 

The veteran's contentions that she has disabilities related 
to service are not competent.  There is no indication that 
she possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

For the reasons and bases provided above, the evidence in 
this case preponderates against the claims for service 
connection for a right upper arm disorder, viral syndrome, 
and plantar fasciitis.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998).  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule 
as required by law and VA regulations.  See 38 U.S.C.A. §5107 
(West 2002).


ORDER

Entitlement to service connection for a right upper arm 
disorder is denied.

Entitlement to service connection for a viral syndrome is 
denied.

Entitlement to service connection for plantar fasciitis is 
denied.


REMAND

Unfortunately, a remand is required with regard to the issues 
of entitlement to service connection for a sinus disorder, 
headaches, and a left knee disorder.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claims so that she is afforded every possible 
consideration.

The veteran has asserted that she developed sinusitis, 
headaches, and a left knee disorder during service.  Service 
medical records dated from July 1978 to May 1985 show that 
the veteran was treated intermittently for symptoms 
associated with maxillary sinusitis.  She was also treated 
for headaches during service.  Subsequent to service, VA 
outpatient treatment records dated from February 2000 to 
January 2002 show that it was noted that the veteran had a 
history of chronic sinusitis.  A private medical record from 
Long Beach Medical Imaging Clinic dated in August 1998 shows 
that a CT sinus survey revealed acute sinusitis.

In the October 2003 VA examination report, the examiner 
stated that he could not find definite evidence that 
sinusitis occurred while on active duty and that there was 



no evidence of headaches during active duty.  He added that 
if sinusitis did occur, it was a normal CAT scan and was 
normal with no symptoms since 1985.  The Board finds that the 
VA examiner's opinion is insufficient in that he did not 
comment on the August 1998 report from Long Beach Medical 
Imaging Clinic and the in-service treatment for headaches.  
Accordingly, an appropriate medical opinion should be 
obtained on remand to reconcile the various medical records 
set forth above.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).

Additionally, a chronological record of medical care dated in 
October 1984 shows that the veteran reported bilateral aching 
knee pain, right greater than left.  The assessment was non-
specific arthralgia.  In the October 2003 VA examination 
report, the examiner stated that the veteran currently had 
moderate left knee chondromalacia, however, he added that 
there was no evidence on active duty.  As the examiner did 
not comment on the October 1984 incidence of left knee pain 
and whether it is etiologically related to the current 
chondromalacia, the Board is of the opinion that on remand, 
an appropriate medical opinion should be obtained.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).

Accordingly, the case is REMANDED for the following actions:

1.  Afford the veteran appropriate 
examinations.  The claims folder and a 
copy of this Remand must be made 
available to and reviewed by the 
examiners in conjunction with the 
examinations.  The examination reports 
must be annotated that the claims file 
was in fact reviewed in conjunction with 
the examinations.  All tests that are 
deemed necessary by the examiners should 
be conducted.  

The examiner(s) is requested to provide 
an opinion as to the date of onset and 
etiology of any current sinus disorder, 
left knee disorder, and headache 
disorder.  The examiner(s) is 
specifically asked to state whether it is 
at least as likely as not (50 percent or 
more likelihood) that any current sinus 
disorder, left knee disorder, or headache 
disorder had its onset during active 
service or is related to any in-service 
disease or injury.    

The examiners must provide comprehensive 
reports including discussion of the 
various medical records identified above, 
and provide a complete rationale for all 
opinions and conclusions reached.

2.  Then, readjudicate the veteran's 
claims with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claims remains 
adverse to the veteran, she and her 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until she is so informed.  She has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



